DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.

Election/Restrictions
Claim 1 is allowable. Claims 6 and 9-11, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species I-V, as set forth in the Office action mailed on 6/26/2018, is hereby withdrawn and claims 6 and 9-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hopeton Walker on 3/23/2021.
The application has been amended as follows: 

1. 	An image pickup device, comprising: 
a photoelectric conversion layer; 
a color filter layer on the photoelectric conversion laver; 
an on-chip lens on the color filter layer, wherein the on-chip lens comprises a first material, wherein the first material has a first refractive index; 
an index layer on a light incident side of the on-chip lens, wherein the index layer comprises a second material, the second material has a second refractive index, and the first refractive index of the first material of the on-chip lens is greater than the second refractive index of the second material of the index layer; 
an infrared absorption layer that comprises an infrared absorption material including an organic infrared absorption dye and a binder resin, wherein the organic 
a protective layer on a light incident side of the infrared absorption layer, wherein a portion of the protective layer extends in a lamination direction of the image pickup device to a side surface of the infrared absorption layer, a side surface of the color filter layer, and a side surface of the index layer at an outer peripheral portion of the image pickup device, without covering the photoelectric conversion layer; and 
an antireflection layer on a light incident side of the protective layer, wherein the antireflection layer covers an entire top surface of the protective layer.


Allowable Subject Matter
Claims 1-4, 6-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Iwasaki (WO 2014/061188), discloses an image pickup device, comprising: a photoelectric conversion layer; a color filter layer on the photoelectric conversion laver; an on-chip lens on the color filter layer, wherein the on-chip lens comprises a first material, wherein the first material has a first refractive index; an index layer on a light incident side of the on-chip lens, wherein the index layer comprises a second material, the second material has a second refractive index, and the first refractive index of the first material of the on-chip lens is greater than the second refractive index of the second material of the index layer; an infrared absorption layer that comprises an infrared absorption material including an organic infrared .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Examiner, Art Unit 2811